NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TREVOR ERIN McCARDLE,                           No. 17-55958

                Plaintiff-Appellant,            D.C. No. 2:15-cv-06236-DSF-E

 v.
                                                MEMORANDUM**
VICTORIA LIPNIC, Chair, U.S. Equal
Employment Opportunity Commission; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                         Submitted September 12, 2018***

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Trevor Erin McCardle, an attorney, appeals pro se from the district court’s



      *
             Victoria Lipnic has been substituted for her predecessor, Jenny Yang,
as Chair of the Equal Employment Opportunity Commission under Fed. R. App. P.
43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his employment action alleging constitutional claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      In McCardle’s opening brief, he fails to challenge specifically any of the

grounds for the district court’s summary judgment, whether he should have been

granted leave to file a third amended complaint, or the dismissal of defendant

Moyers. Therefore, McCardle has waived any challenge to these issues. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

review only issues which are argued specifically and distinctly in a party’s opening

brief.” (citation and internal quotation marks omitted)); Acosta-Huerta v. Estelle, 7

F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived).

      The district court properly dismissed McCardle’s due process, hostile work

environment, retaliation, and defamation claims for failure to state a claim because

they plainly do not.

      AFFIRMED.




                                          2                                   17-55958